UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

                              No. 15-1448
                           ________________

                        MICHELLE MAMMARO

                                    v.

NEW JERSEY DIVISION OF CHILD PROTECTION AND PERMANENCY,
     formerly known as DIVISION OF YOUTH & FAMILY SERVICES;
 WATCHUNG POLICE DEPARTMENT; KARA P. WOOD, in her official
 capacity as Director of DCP&P; ALLISON BLAKE, in her official capacity
       as the Commissioner of the Department of Children and Families;
      JOSEPH R. CINA, in his official capacity as Acting Chief of Police
       of the Watchung Police Department; ALIREICHEN GRAZIANI,
  in her individual capacity; BENJAMIN REHIG, in his individual capacity;
     SUAN HACKER, in her individual capacity; REBECCA LABARRE,
 in her individual capacity; KRISTA DEBROUX, in her individual capacity;
 OMEGA LABOATORY INC; ANDREW HART, in his individual capacity;
   SCOTT TALLMADGE, in his individual capacity; PATRICK MINNO;
      JOHN DOES 3-8, POLICE OFFICERS OF WATCHUNG POLICE
                 DEPARTMENT, in their individual capacities

                 The New Jersey Division of Child Protection and Permanency;
                 Commissioner Allison Blake; Director Kara P. Wood;
                 Alireichen Graziani; Benjamin Rehig; Rebecca LaBarre;
                 and Krista DeBroux,
                                                Appellants


               Appeal from the United States District Court
                       for the District of New Jersey
                 (D.C. Civil Action No. 3-13-cv-06483)
               District Judge: Honorable Freda L. Wolfson
                            ________________

                         Argued October 7, 2015

  Before: McKEE, Chief Judge, AMBRO, and HARDIMAN, Circuit Judges
                            (Opinion filed February 19, 2016)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Opinion in the above case filed
February 19, 2016, be amended as follows:

       On page 6, first full paragraph, line 8, delete the phrase “notifying any Division
representative” and replace it with “Division approval” so that the sentence reads:
“Without Division approval, Mammaro then moved with D.M. to a private home.”

                                                 By the Court,
                                                 /s/ Thomas L. Ambro, Circuit Judge
Dated: March 21, 2016




                                             2